Citation Nr: 1642888	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  08-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected seizure disorder. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected seizure disorder. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected seizure disorder

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected seizure disorder. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal was previously remanded in December 2011 and August 2015.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right hip disability was first shown many years after service, and was not caused or worsened by a service-connected seizure disorder, or by medication used to treat the seizure disorder. 

2.  A right knee disability was first shown many years after service, and was not caused or worsened by a service-connected seizure disorder, or by medication used to treat the seizure disorder. 

3.  A left knee disability was first shown many years after service, and was not caused or worsened by a service-connected seizure disorder, or by medication used to treat the seizure disorder. 

4.  A low back disability was first shown many years after service, and was not caused or worsened by a service-connected seizure disorder, or by medication used to treat the seizure disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic right hip disability have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a chronic right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a chronic left knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a chronic lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See October 2006 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  

Reference is made to a September 2006 statement wherein the Veteran reported that he had been forced to retire and was placed on Social Security Administration (SSA) disability benefits.  Records from the SSA have not been obtained.  However, unlike his like for TDIU, which is discussed in the Remand section of this decision, the Board does not believe these records would be relevant to the appealed issues for service connection.  First off, the Veteran clearly indicated that his SSA benefits were awarded due to his seizure disorder.  He also made no indication in the past ten years (and two Remands) that those records would be relevant to his appeal.  Finally, and while not outcome determinative, the Board notes that the outcome of this appeal turns largely on the medical nexus opinion, which would not naturally pertinent to a disability claim before the SSA where the only true question is whether or not the Veteran is capable of working.

Several examinations and/or opinions were obtained, including in August 2006, November 2009, February 2012, and December 2015.  Collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the December 2015 VA examinations and opinion, when considered with the other evidence of record, substantially complies with the remand development orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As in effect in this case, service connection may be granted on a secondary basis for disability which is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

Veteran has been service connected for partial complex and generalized seizures since November 1966.  In May 2006, he filed claims of service connection for, among other things, osteoarthritis, which he believes resulted from his long-term use of Tegretol, the medication prescribed to control his seizures.  

The Veteran was afforded VA examinations in August 2006.  Examination of the Veteran, to include x-rays of the knees, the right hip, and the lumbosacral spine, revealed degenerative changes of the lumbar spine, arthritis of both knees with chondrocalcinosis, and arthritis of the right hip.  The examiner opined that the Veteran's osteoarthritis was not related to his seizure disorder.  

Because the VA examiner did not specifically consider whether the Veteran's osteoarthritis was related to his use of medication for control of his seizure disorder, the RO sought an addendum to specifically address the likelihood that the Veteran's degenerative changes of the lumbar spine, arthritis of both knees, and arthritis of the right hip was due his use of Tegretol.  In a November 2009 opinion report, the examiner who had conducted the August 2006 VA examination indicated that after reviewing the previous examination report as well as the claims folder, he was not able to give the opinion as requested.  

In January 2010, the VA examiner who had provided the August 2006 examination and November 2009 opinion report opined that the Veteran's currently diagnosed right hip arthritis, right knee arthritis, left knee arthritis, and degenerative changes of the lumbar spine were not as likely as not to have had their onset during service, or to be caused by or related to service.  The clinician then stated that it was beyond his expertise to opine as to whether the Veteran's arthritis was related to his use of Tegretol.  

In February 2010, another VA clinician reviewed the claims folder and opined that the Veteran's current degenerative arthritis of the hip, knees, and lumbar spine was not caused or aggravated as a result of Tegretol use.  The clinician indicated that a review of the medical literature did not list arthritis caused by Tegretol use.  The clinician then provided a summary of musculoskeletal findings related to the use of carbamazepine (the generic name for Tegretol) from Micromedex review, which indicated that "[a]ching joints, sore muscles and leg cramps have been reported in patients receiving carbamazepine" and "[a]ching joint and muscles, leg cramps and general connective tissue disorders have been reported in patients receiving carbamazepine."  The summary further noted that the data was conflicting with regard to the propensity of carbamazepine to induce osteomalacia.

In a February 2012 VA examination, the examiner again noted that "the degenerative changes of the joints are a nature progression of age related changes and are not related to the Tegretol treatment."  

The Veteran was afforded VA examinations in December 2015.  He was diagnosed as having arthritis of both knees with chondrocalcinosis.  He was also diagnosed as having arthritis of the right hip.  Additionally, it was noted that he had undergone surgery on the right hip for treatment of avascular necrosis of the right femoral head.  He also had degenerative arthritis of the lumbar spine.  

The examiner concluded that the Veteran's service-connected seizure disorder, to include the medication taken as treatment thereof, neither caused, nor made chronically worse (i.e., aggravated) any disease of the lumbar spine, knees, and right hip, to include arthritis.  The examiner stated that the degenerative and/or osteoarthritis changes were a natural consequence of the Veteran's aging.  The examiner further concluded that aching joints and muscles were less likely than not caused by the accepted therapeutic range of Tegretol (carbamazepine), and, there, the joint pain was not a result of his use of Tegretol.  His arthritic process or any other joint disease process had not been made worse (aggravated) by his use of Tegretol.  The examiner also commented that the degenerative arthritis of the low back, right hip, and both knees was less likely than not proximately due to or the result of the service-connected seizure disorder, because arthritis and a seizure disorder were two different conditions and one did not cause the other.  

In determining whether the medical opinions are adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

The most recent examiner concluded that the medication Tegretol, used in the therapeutic range, would not cause joint pain.  Although the clinician in February 2012 provided a summary of musculoskeletal findings related to the use of carbamazepine from Micromedex review, the Veteran has not been shown to have a connective tissue disorder involving the joints at issue, nor has osteomalacia been shown.  Although this report also indicated that "[a]ching joints, sore muscles and leg cramps have been reported in patients receiving carbamazepine," this, alone, does not establish a 50 percent or greater likelihood of a causal link, and, in this case, no medical professional has posited a causal link, either by direct causation or by aggravation.  

The October 2010 VA examination merely cited to the Micromedex and made general findings pertaining to the use of Tegretol and indications of joint pain.  Such amounts to an essentially anecdotal reference without any particular findings pertaining to the Veteran.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).  By contrast, the December 2015 examiner considered the information from Micromedex to the particulars of the Veteran's case to form the conclusion of there being no relationship by cause or aggravation.  Supporting rationale was provided.

Moreover, none of the neurology records of follow-up for the Veteran's seizure disorder suggest that the Veteran had, or complained of, joint pain as a side effect of his seizure medication.  A typical example of follow-up in January 2013 noted reports of his blood Tegretol level, liver function tests, blood count, and neurological findings, including gait and cerebellar functioning.  No complaint of joint pain was noted, nor was it included in the symptom review.  This tends to support the VA examiner's conclusion in December 2015 that the medication did not cause or worsen the Veteran's right hip, bilateral knee, and low back conditions.  

Consideration has been given to the statements from the Veteran that his arthritis in multiple joints was caused or related to his active service or service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that laboratory testing and X-rays are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).

That is, while he is competent to report joint pain, there is no indication that the Veteran is competent to etiologically link his diagnosis of degenerative joint disease to his active service or seizure disorder, to include his use of Tegretol.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link degenerative joint disease to service are not competent medical evidence.

Therefore, the Board finds that the weight of the evidence is against the claims for service connection for low back, right hip, and bilateral knee conditions, including as secondary, including by aggravation, to medication used to treat the Veteran's service-connected seizure disorder.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied. 


REMAND

With reference to the claim for a TDIU rating, in his formal TDIU application dated in September 2006, the Veteran stated that due to his seizure disorder, he was forced to retire from his job at the age of 59 and was then placed on Social Security Disability.  Such records would be relevant to his claim for a TDIU rating.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records. A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file.

2.  The RO must then re-adjudicate the Veteran's claim for a TDIU rating, and determine whether referral for extraschedular consideration is warranted, in light of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


